This suit was brought by Willie Rhodes to recover wages alleged to be due her by Mrs. Carson for services rendered the latter on her farm and dairy near Fort Worth, from August 19, 1921, to July 22, 1922. It was alleged by the plaintiff, in her petition, that "defendant employed her, * * * and agreed to pay her a higher rate of wages than the plaintiff had ever received anywhere, and that said wages would be greater than plaintiff would or could receive elsewhere; * * * that the reasonable value of services rendered by her in said employment was $10 per week for regular work on a basis of nine hours per day, seven days per week, and 16.66 cents per hour for every hour of overtime in excess of nine hours per day; that said period of employment constituted 45.43 weeks, and that she worked 35 hours overtime every week except four of said weeks; that the amount due and payable to plaintiff for said regular work was $440.50, after deducting the sum of $13.80 which the defendant had paid her; that the amount due and payable for overtime was $241.54, making said total sum of $682.04, with interest, due and payable to plaintiff by defendant for said services."
These allegations, except the fact that appellant worked for her during the period mentioned, were denied by Mrs. Carson, who testified that appellant came to her house when ill, and without money or employment, and that appellee took her in through "feelings of sympathy and charity"; that after appellant recovered she stayed on and helped in the work on the place, was given her food, shelter, clothes, and other necessities, and *Page 505 
nothing was ever said about paying her any wages.
The cause was tried before a jury, but at its conclusion the court directed a verdict for Mrs. Carson, and this appeal is from the resulting judgment.
There was some evidence to support the allegations in the petition that Mrs. Carson agreed to pay appellant wages. There was also evidence from which the jury could have arrived at a conclusion as to the reasonable value of the services rendered by appellant, and, this being true, the court erred in taking the case from the jury.
The judgment is reversed, and the cause remanded.